Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 October 1774
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Craven Street Friday Evening Octr 28. 1774
Although you will be but a very little Time absent, I can’t refrain from communicating the News I have just received from America, as it discovers a Firmness, and Resolution, which I think do honour to our Countrymen; therefore must give you Pleasure.
In a Philadelphia Paper of the 21st of September, which comes via Liverpool, is an Account of the Resolutions of the Convention of Delegates from the several Towns and Districts in the County of Suffolk, met at Milton near Boston, some time about Sepr 10; which Resolutions, (14 in number) passed unanimously. After the Preamble, and one or two relative to their Loyalty and Affection to the King, and his constitutional Government, the principal Ones were—That the late Acts of Parliament, being unconstitutional, and oppressive were not binding on them, and that therefore they would not obey them. That the County will support all Sheriffs, and other civil Officers who refuse to act under these arbitrary Laws. That no Suit be brought before the present Courts. That as therefore the course of the Law will be stop’d, it is reccommended to all Creditors to be as lenient as possible, and even generously indulgent to those who owe them, and to all Debtors to pay as speedily as possible all their Debts; and in case of any difference, it is reccommended to submit it to an Arbitration, and whoever shall refuse so to do, shall be declared as cooperating with the Enemies of his Country.
That as Fortifications seem to be erecting to make the Town a Garrison, it is reccommended that all Militia Officers, throughout the County, muster and train their Men in the use of arms, once every Week. That although these Preperations are thought necessary they mean to be only on the defensive, till Reason, and the principles of self Preservation, shall dictate otherwise, and no longer. That if any zealous Supporter of the Rights of his Country, should be taken up agreeable to the late Act, they will seize every Servant to the present Administration, and keep them in Custody, ’till the Person so taken up be liberated. That they will not have any Connexion with Great Britain, Ireland, or the West Indies, ’till the Acts be repealed, will refrain from the Use of British Goods, India Tea, and Piece Goods, and encourage the Manufactures of America, for which latter Business a Committee is appointed.
That at a Provincial Congress to be held the 2d October next, similar Agreements be reccommended; first to each County seperately, then jointly as a Province.
My Memory not being sufficient to retain the whole as I only had a sight of the Papers at the Coffee House I have been obliged to omit many important ones; but upon the whole I think it the most serious Thing, that has yet appeared: what makes it more so is, The Continental Congress have unanimously approved, and adopted the whole, without one dissenting Voice.
The City of Philadelphia gave an Entertainment to the Congress and other Gentlemen, to the number of 500, when several spirited Toasts were drank, one of which was Docter Franklin.
When the Court opened at Springfield, 3000 People assembled, and required the Court individually to sign a Declaration, that they never would directly or indirectly, act under the present form of Government.

More Councellors have resigned; those who have not are allowed ’till the 20th of Septemr, to consider of it.
The Selectmen have requested the Governor to discontinue his Operations, in fortifying the Town. He has given them a very mild Answer, declaring his peaceable Intentions, and wish to promote the Happiness of the People; and that no one under his Command shall insult them.
The Town of Marblehead have agreed to muster their Militia 4 Times a Week.
The other Business of the Congress at Philadelphia had not transpired. This is an Extract from their minutes published by the Secretary where it is also reccommended to all the Colonies to continue their friendly support to the Town of Boston as long as they shall stand in need of assistance. I beg you will excuse this imperfect Account as I have not time to be more particular it being late.
I was in the City this morning, and saw Capt. Dixon, who is to breakfast here on Sunday morning, and give his Final answer. No Letter from Bristol. I am Your dutifull Kinsman
J Williams Junr
